DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 6/14/2022 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 20100090809 A1)[hereinafter “Yeo”]; Biernat et al. (US 20190339678 A1); and Staniec et al., Telecommunication Platforms for Transmitting Sensor Data over Communication Networks - State of the Art and Challenges, mdpi Sensors, 2016 [hereinafter “Staniec”].
Regarding Claims 1 and 16, Yeo discloses a procedure (and corresponding measurement system [Paragraph [0079]]) for handling exceptional conditions of a measurement system [Abstract – “Provided are a method and apparatus for transmitting a sensor status of a radio frequency identification (RFID) tag. The method and apparatus transmit an RFID tag identifier (ID) together with sensor data or sensor status information to an RFID reader, thereby enabling the RFID reader to receive the sensor status information about the RFID tag without additionally communicating with the RFID tag.”] in process automation [Paragraph [0004] – “In general, radio frequency identification (RFID) technology serves to measure locations of objects, remotely process operations of the objects, manage the objects, and exchange information among the objects by attaching tags to the objects, wirelessly recognizing unique identifiers (IDs) of the objects, and gathering, storing, processing, and tracing corresponding information.”], the procedure comprising the steps of:
detecting at least one measured value at a first processing unit, using a sensor, wherein the measured value represents a value derived from a measurand [Paragraph [0015] – “According to an aspect of the present invention, there is provided an apparatus for transmitting a sensor status of an RFID (radio frequency identification) tag, the apparatus including one or more sensors sensing and measuring a physical change in an external environment”Paragraph [0026] – “The sensor 151 senses a physical change of an item to which the RFID tag 150 is attached, and measures a value corresponding to the physical change. The sensor 151 may be embedded in the RFID tag 150 or connected to the RFID tag 150 by using various methods. For the sensor 151, various types of sensors capable of sensing various data including external environmental information such as temperature, pressure, humidity, voltage, current, etc., and capable of sensing a status of the sensor 151, may be used.”Paragraph [0074] – “Referring to FIG. 4, an apparatus for transmitting the sensor status of the RFID tag senses and measures a physical change of an item (an object) (operation S410).”];
digitizing the measured value [See Table 1 – SensorData 16-496 bits];
identifying at least one error code corresponding to an exceptional condition of the measuring system or measured value at the first processing unit [See Paragraph [0055] and Table 6.];
establishing a data structure, wherein the data structure comprises as an element at least the measured value [Paragraph [0075] – “Measured sensor data and sensor status information are stored in a memory (of the RFID tag (operation S430). The memory includes a UII of the item.”]; and
adding at least one error code list comprising the error code to the data structure [Paragraph [0076] – “The sensor status record may include at least one piece of information from among a plurality pieces of information about such as the number of sensors, an internal port number of the RFID tag of the sensor, whether to activate a sensor monitoring, whether to activate a sensor alarm function, whether to generate an alarm, a sensor alarm generation condition, whether to store timestamp, a scheduling mode, a sensor characteristic, and error information.”] wherein the error code list is generated on the basis of predefined rules [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”];
wherein an output of the procedure includes an identification of which exceptional conditions have led to a status of the measurement system [See Paragraph [0055] and Table 6.].
	Yeo fails to disclose that the measurement system includes a plurality of processing units communicatively coupled in series;
forwarding the data structure to a next processing unit; and
adding at least one additional error code to the error code list, wherein the error code is specific to an exceptional condition of the next processing unit;
wherein an effective error code list is generated based on the error codes of both the processing unit and the next processing unit, wherein the effective error code list is communicated in series through the plurality of processing units.
	However, Biernat discloses the monitoring of status information for a plurality of industrial devices through use of a distributed record held by each of the industrial devices [Fig. 1 – 120nAbstract – “Collections of industrial devices can collectively serve as an industrial blockchain system, with multiple such systems within a supply chain yielding an industrial blockchain ecosystem. This architecture can create distributed, decentralized, tamper-proof records of manufacturing statistics for a product, a product's history within the larger supply chain, industrial asset usage histories that can be leveraged in connection with lifecycle management, machine usage history for use in connection with subscription-based machine operation, and other such information.”Paragraph [0100] – “Usage and/or status data recorded in the blockchain can also be monitored to determine when components of the machine should be replaced. For example, the smart contract can include provisions for the OEM to replace certain machine components or devices after a defined number of production cycles (or based on another time-based or event-based criterion, such as total energy consumption, part count, downtime or alarm frequency, a KPI setpoint, etc.).”See Fig. 11 – Ledger 1126.].  Staniec discloses the use of a peer-to-peer wireless communication scheme that self-organizes by creating communication chains [See the “multiple hops” peer-to-peer communication of Fig. 2.Page 6 – “The ZigBee technology is suited for ad hoc, self-organizing, and self-healing networks, which means that one’s individual devices are turned on, they will automatically organize themselves in a network structure by exchanging beacons and replies. It is a very attractive feature of this technology since it relieves the persons involved in measurements of the burden associated with the network planning—the measured data will be transferred via multiple “hops” from a source node (i.e., a sensor + ZigBee radio transceiver) to the concentrator (i.e., the GSM/GPRS modem).”].  It would have been obvious to store the sensor status record through use of the blockchain scheme of Biernat because doing so would have allowed for creating a backed-up, tamper-proof record.  This would entail each blockchain-enabled industrial device storing the sensor status record (including error codes) from every other blockchain-enabled industrial device.  It would have been obvious to use the Zigbee protocol to facilitate the communication between the blockchain-enabled industrial devices because doing so would have allowed for forming a communication network that could reach remote locations automatically by way of communication chains.  In such a scheme the industrial devices would update each other’s ledgers by communicating through a communication series of other industrial devices.
Regarding the language that an effective error code list is generated on the basis of predefined rules wherein each of the plurality of processing units has a different predefined set of rules for managing the effective error code list, Yeo teaches rules for triggering generation of the error codes in the form of predetermined thresholds [Paragraph [0054] – “Generating the alarm is determined according to whether a data value measured by each sensor 151 deviates from a reference value. An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value).”].  It would have been obvious as a design choice to set different thresholds for different devices and different measured parameters to identify different types of errors in different types of industrial devices.

Regarding Claim 2, Yeo discloses that an exceptional condition is an error, failure, failure of individual components, exceeding of limit values, insufficient voltage supply or power supply or energy supply, interference of a communication, recognition of invalid data or invalid measured values, warnings of an expected failure, identification of a specific operating mode or lack of resources [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”].

Regarding Claim 3, Yeo discloses that the data structure includes measuring range [Paragraph [0046] – “The SAM contains the memory address and information on the range of each sensor 151”], condition [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”], or time stamp of the detection of the measured value [Paragraph [0063] – “The parameter defines whether the related timestamp is saved together with each sensor data or not.”].

Regarding Claim 4, Yeo discloses that the error code comprises an alphanumeric error code, an error classification [See Paragraph [0055] and Table 6.], a subordinate error code or information about the location of the occurrence of the error code.

Regarding Claim 5, Yeo discloses that the measured value is detected using a sensor and more than one measured value is determined by the sensor [Paragraph [0015] – “According to an aspect of the present invention, there is provided an apparatus for transmitting a sensor status of an RFID (radio frequency identification) tag, the apparatus including one or more sensors sensing and measuring a physical change in an external environment”Paragraph [0026] – “The sensor 151 senses a physical change of an item to which the RFID tag 150 is attached, and measures a value corresponding to the physical change. The sensor 151 may be embedded in the RFID tag 150 or connected to the RFID tag 150 by using various methods. For the sensor 151, various types of sensors capable of sensing various data including external environmental information such as temperature, pressure, humidity, voltage, current, etc., and capable of sensing a status of the sensor 151, may be used.”Paragraph [0074] – “Referring to FIG. 4, an apparatus for transmitting the sensor status of the RFID tag senses and measures a physical change of an item (an object) (operation S410).”].

Regarding Claim 6, Yeo discloses that a separate data structure is created for each measured value [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”].

Regarding Claim 7, Yeo discloses that an error code is entered into the data structure if its corresponding exceptional condition influences at least one element of the data structure [See Paragraph [0055] and Table 6.].

Regarding Claim 8, Yeo discloses that an error code is entered into all data structures [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”] which each contain at least one element that is influenced by the corresponding exceptional condition [See Paragraph [0055] and Table 6.].

Regarding Claim 11, Yeo discloses that the processing unit comprises a plurality of inputs for a plurality of data structures [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”].

Regarding Claim 12, Yeo discloses that the processing unit processes, converts or calculates one or more elements of the data structure [See Fig. 3 and Paragraph [0046] – “A SAM and sensor data (configuration data+measurement data) may be stored in the same MB, e.g. extending in opposite directions as illustrated in FIG. 3.”].

Regarding Claim 13, Yeo discloses forwarding the data structure to at least one output unit; and outputting at least one element of the data structure [Paragraph [0077] – “A response message including fields of the UII of the RFID tag, the sensor data, and the sensor status record generated based on the sensor status information is generated and transmitted to the RFID reader (operation S470).”].

Regarding Claim 14, Yeo discloses that, before the at least one element of the data structure is output, the error code list is processed and converted on the basis of predefined rules [Paragraph [0054] – “An alarm generation condition field determines whether the sensed data value is within an effective range or whether the sensed data value deviates from a predetermined reference value, by comparing the sensed data value with the reference value (an upper limit threshold value or a lower limit threshold value). The next one bit (the twelfth bit) records whether an error occurs in the sensor 151, such as when the sensor 151 cannot sense the item or when the sensor is broken.”].

Regarding Claim 15, Yeo discloses that the outputting of the least one element comprises the outputting on a display, web server, the forwarding to a fieldbus, device driver (DD, DTM) or to a current loop [Paragraph [0077] – “A response message including fields of the UII of the RFID tag, the sensor data, and the sensor status record generated based on the sensor status information is generated and transmitted to the RFID reader (operation S470).”See Fig. 1 – transmitting/receiving unit 153].

Response to Arguments
Applicant argues:
	The rejections under 35 USC 112 should be withdrawn.
Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:
	The rejections under 35 USC 101 should be withdrawn.
Examiner’s Response:
	The rejections under 35 USC 101 are hereby withdrawn because the specific manner and communication scheme for creating the data structure and error code list is not the recitation of mathematical and/or mental activity.  Rather, the Claims recite a particular manner of operating a computer system.

Applicant argues:
	In light of the claim amendments, the rejections under 35 USC 103 should be withdrawn.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110314339 A1 – SYSTEMS FOR AGILE ERROR DETERMINATION AND REPORTING AND METHODS THEREOF
US 20190037012 A1 – Production System Controllable By Means Of A Peer-to-Peer Application
US 20180255381 A1 – METHODS AND SYSTEMS FOR THE INDUSTRIAL INTERNET OF THINGS
US 20020125998 A1 – System And Method For Monitoring And Controlling Remote Devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857